Promissory Note
 
On this date of August 15, 2008, in return for valuable consideration received,
the undersigned borrower promises to pay to JEC Family LP, the "Lender", the sum
of Twenty Thousand Dollars ($20,000) plus any amounts added as an amendment to
this note, together with interest thereon at the rate of eight percent (8%) per
annum.


Collateral:            13511 Granville Ave, Clermont FL 34711
 
Legal Description:
 
LAKE HIGHLANDS 26-22-26 BEG AT SW COR OF TRACT 25, RUN N 00-56-04 W 220 FT, N
89-36-38 E 465.87 FT, S 00-53-49 E 220 FT, S 89-14-45 W 466.01 FT TO POB, BEING
PART OF TRACT 25 PB 3 PG 52 ORB 3663 PG 1854 ORB 3667 PG 894
 
Terms of Repayment (Balloon): Starting on 5/15/2009 and continuing thereafter
from month to month until the date of 4/15/2011, the borrowers shall make
payments of the previous month's interest only. On 4/15/2011, final payment is
due for the balance of the note plus any accrued unpaid interest. Lender has the
option to receive fifty percent (50%) of any net proceeds received by the
Borrower from investment transactions, in payment of the remaining note balance.


Late Fees: In the event that a payment due under this Note is not made within
ten (10) days of the time set forth herein, the Borrower shall pay an additional
late fee in the amount of $250.


Place of Payment - all payments due under this note shall be made at [6138 S
Hampshire Ct., Windermere, FL 34786], or at such other place as the holder of
this Note may designate in writing.
 
Prepayment - This Note may be prepaid in whole or in part at any time without
premium or penalty. All prepayments shall first be applied to unpaid penalties,
interest, and then to Principle.


Default - In the event of default, the borrower agrees to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note) should
collection be referred to a collection agency. In the event of default
collection fees shall not exceed 20% of the balance due the "Lender",


Acceleration of Debt - In the event that the borrower fails to make any payment
due under the terms of this Note, or breach any condition relating to any
security,
 
 
 

--------------------------------------------------------------------------------

 
 
security agreement, note, mortgage or lien granted as collateral security for
this Note, seeks relief under the Bankruptcy Code, or suffers an involuntary
petition in bankruptcy or receivership not vacated within thirty (30) days, the
entire balance of this Note and any interest accrued thereon shall be
immediately due and payable to the holder of this Note.


Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.


Transfer of the Note - The borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.


Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.


Choice of Law - All terms and conditions of this Note shall be interpreted under
the laws of Lake County, Florida.


The undersigned hereby execute this note as principles and not as sureties.


Signed Under Penalty of Perjury, this 15th day of August, 2008.



/s/Paul Slusarczyk  /s/James Cohen, Sr. 
Borrower(s)
Blue Earth Solutions, Inc.
President – Paul Slusarczyk
Lender (agreed and accepted)
James Cohen Sr JEC Family LP
   
/s/Douglas Vaught 
 
Witness
Douglas Vaught
 



 
 

--------------------------------------------------------------------------------

 
 
Note Amendments
 
Amendments to promissory note dated August 15, 2008 between JEC Family LP and
Blue Earth Solutions, Inc.
 
The note is hereby increased to $462,119.17 as a result of the following
additional amounts advanced to the borrower:
 
Date
 
Loan
01/09/09
$ 100,000.00
01/13/09
  10,000.00
01/16/09
  10,000.00
01/23/09
  40,000.00 02/10/09   40,000.00
02/12/09
  22,000.00
02/24/09
  75,000.00
02/25/09
  20,000.00
02/27/09
  50,000.00
03/05/09
  10,000.00
03/13/09
  10,500.00
04/15/09
  20,000.00
05/07/09
  6,119.17
05/13/09
  13,500.00
05/22/09
  2,000.00
05/28/09
  13,000.00   $ 442,119.17



 
/s/Paul Slusarczyk
/s/James Cohen, Sr
Borrower(s)
Blue Earth Solutions, Inc.
President – Paul Slusarczyk
Lender (agreed and accepted)
James Cohen Sr JEC Family LP
   
Signed in the presence of
     
/s/Douglas Vaught
 
Witness
 
Douglas Vaught
 

 